DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasukawa et al. (US 8132049).
Yasukawa et al. discloses a motor identification method for a printing system comprising a plurality of motors (FIG. 1, elements 96-99) corresponding to a plurality of sub-systems, the method comprising:
           applying an input to a first motor of the plurality of motors causing an operation of the first motor (FIG. 8B: The drive signal generation section 150 inputs to drive a corresponding motor); and
                          obtaining a detection signal corresponding to a characteristic of the first motor during a detection period (FIG. 8B: The detection sections (140 and 180) output a detection signal of the motor operation);
                          comparing, by a controller, the detection signal with a set of characteristic signals stored on a memory of the system, the set of characteristic signals including a first characteristic signal corresponding to a first sub-system of the plurality of sub-systems (column 29, lines 44-54: The failure judgment section 240 compares the reference character amounts stored in the storage medium with the actual operation characteristic amounts (FIG. 9, element 230));
                          determining whether the first detection signal corresponds to the first characteristic signal; and correlating the first motor to the first sub-system as determined by the controller (FIG. 9: The sub-system correlating to the motor is the sheet conveyance driven by that motor).
Regarding to claims 2-5: wherein the characteristic of the first motor comprises the speed, position and/or acceleration of the first motor (column 25, lines 30-48: The acceleration sensor for detecting an operate state signal), wherein the method is performed during a booting sequence or a diagnostic sequence (FIG. 6, element 200: Failure diagnostic section), wherein the input is supplied by a source with a magnitude/frequency variation during the detection period (FIG. 8A: The magnitude/frequency of the current Io driving the drive section 130).
Allowable Subject Matter
2.	Claim 13 is allowed over prior art.
	The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that assign the sub-system identification field associated with the corresponding characteristic signals to the plurality of motors for which a correlation of the corresponding detection signal was determined is neither disclosed nor taught by the cited prior art of record, alone or in combination.
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853